— Determination unanimously confirmed and petition dismissed without costs. Memorandum: Respondent’s determination that petitioner willfully failed to pay prevailing wages and supplements to eight employees by classifying them as laborers and carpenters rather than as plumbers is supported by substantial evidence. Petitioner knew or should have known that the employees were performing plumbing work yet were classified and paid lower wages as laborers and carpenters. The term willful does not imply a criminal intent to defraud but requires only that petitioner acted knowingly, intentionally or deliberately (Matter of Cam-Ful Indus. [Roberts], 128 AD2d 1006, 1007, quoting Matter of Volvo [Ross] 83 AD2d 344, 346, affd 57 NY2d 116; see also, Matter of Green Is. Constr. Co. v Roberts, 139 AD2d 907; Matter of Hull-Hazard, Inc. v Roberts, 129 AD2d 348, 352). (Labor Law § 220 [8].) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.